UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1224


HELEN NKONGLAK,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 17, 2021                                      Decided: January 4, 2022


Before DIAZ and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Helen Nkonglak, Petitioner Pro Se. Tracie Nicole Jones, Marie Vanderbilt Robinson,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Helen Nkonglak, a native and citizen of Cameroon, petitions for review of two

orders of the Board of Immigration Appeals (“Board”). First, Nkonglak petitions for

review of the Board’s September 4, 2020, order denying Nkonglak’s second motion to

reopen the proceedings, and second, Nkonglak petitions for review of the Board’s

January 28, 2021, order denying reconsideration of its September 4, 2020, order. We deny

in part and dismiss in part the petition for review.

       Beginning with the Board’s September 4, 2020, order, we conclude that Nkonglak’s

petition for review is untimely as to that order. Nkonglak had 30 days, or until October 5,

2020, to timely petition for review of that order. 1 See 8 U.S.C. § 1252(b)(1); Stone, 514

U.S. at 405 (recognizing that 30-day period codified in § 1252(b)(1) is jurisdictional).

However, Nkonglak did not file her petition for review in this court until February 26,

2021. We thus lack jurisdiction to review the Board’s September 4, 2020, order, and we

will dismiss the petition for review insofar as it seeks review of that order.

       In contrast, Nkonglak timely filed her petition for review as to the Board’s

January 28, 2021, order denying reconsideration. Based upon our review of the record,

however, we are satisfied that the Board did not abuse its discretion in denying

reconsideration. See Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009) (explaining




       1
        Nkonglak’s motion to reconsider filed with the Board did not toll the 30-day period
for seeking this court’s review of the Board’s September 4, 2020, order. Stone v. INS, 514
U.S. 386, 394-95 (1995).

                                              2
standard of review). We therefore deny the petition for review in part for the reasons stated

by the Board. 2 See In re Nkonglak (B.I.A. Jan. 28, 2021).

       Accordingly, we deny in part and dismiss in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED IN
                                                                   PART AND DISMISSED
                                                                               IN PART




       2
          Before us, Nkonglak makes two arguments in support of her reconsideration
motion that she never presented to the Board. First, Nkonglak argues that the Board erred
in denying reconsideration because the Board’s order denying reopening contravened her
due process rights. Second, Nkonglak argues that she was entitled to relief on
reconsideration because she has filed an application for a U nonimmigrant visa. Because
Nkonglak failed to exhaust her administrative remedies for these arguments, we lack
jurisdiction to consider them. See 8 U.S.C. § 1252(d)(1); Cabrera v. Barr, 930 F.3d 627,
631 (4th Cir. 2019) (“[W]hen a petition contains an argument that has never been presented
to the [Board] for consideration, we lack jurisdiction to consider it even if other arguments
in the petition have been exhausted.”).

                                             3